Citation Nr: 0024406	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $31,703.00.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1969 to March 
1971.  In August 1997, the Montgomery, Alabama, Regional 
Office (RO) proposed to reduce and then terminate payment of 
the veteran's Department of Veterans Affairs (VA) improved 
pension benefits based upon his receipt of unreported Social 
Security Administration (SSA) disability benefits.  In March 
1998, the RO retroactively effectuated the proposed reduction 
as of May 1, 1995 and the proposed termination as of August 
1, 1995.  In April 1998, the veteran was informed in writing 
of an overpayment of VA improved pension benefits in the 
amount of $40,712.00 and his waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which 
concluded that: there was bad faith on the veteran's part in 
the creation of an overpayment of VA improved pension 
benefits in the amount of $31,703.00 which precluded waiver; 
denied waiver of recovery of that portion of the overpayment; 
and waived the remaining $9,009.00 of the overpayment based 
upon its determination that that portion of the overpayment 
arose from the VA's failure to promptly act after being 
notified of the veteran's receipt of SSA disability benefits.  
In January 2000, the Board remanded the veteran's claim to 
the RO for additional action.  The veteran has been 
represented throughout this appeal by the Alabama Department 
of Veterans Affairs.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2. The veteran was overpaid VA improved pension benefits in 
the amount of $31,703.00 due to his intentional withholding 
of information from the VA as to his receipt of SSA 
disability benefits.  

3.  The veteran's intentional withholding of information as 
to his receipt of SSA disability benefits constitutes bad 
faith.  

CONCLUSIONS OF LAW

1. The overpayment of VA improved pension benefits in the 
amount of $31,703.00 was not due to error solely on the part 
of the VA and was otherwise properly created.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.660(a) (1999).  

2.  The veteran's bad faith precludes waiver of recover of an 
overpayment of VA improved pension benefits in the amount of 
$31,703.00.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R.§§ 1.963(a), 1.965(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Creation of the Debt

Generally, an individual in receipt of VA improved pension 
benefits must notify the VA of all circumstances which will 
affect his entitlement to receive pension benefits or the 
rate of those benefits.  Such notice must be furnished when 
the recipient acquires knowledge that his income has changed.  
38 C.F.R. § 3.660(a)(1) (1999).  

In June 1994, the RO established a permanent and total 
disability rating for pension purposes.  In June 1994, the RO 
awarded VA improved pension benefits to the veteran.  The RO 
informed the veteran in writing that: the payment of VA 
improved pension benefits was based upon his total family 
income; he had a duty to promptly report any changes in his 
family's income; and his failure to do so could result in the 
creation of an overpayment of benefits to him.  In October 
1994, the RO adjusted the veteran's VA improved pension 
benefits and again informed him of his duty to promptly 
report any changes in his family's income.  

In August 1997, the RO informed the veteran that it had 
received information establishing that he was in receipt of 
an April 1995 lump sum payment of SSA disability benefits and 
monthly SSA disability benefits since May 1995.  Based upon 
his reported SSA disability benefits, the RO proposed to 
reduce and to terminate payment of the veteran's VA improved 
pension benefits.  In March 1998, the RO retroactively 
reduced the veteran's VA improved pension benefits as of May 
1, 1995 and terminated them as of August 1, 1995.  In April 
1998, the veteran was informed in writing of the overpayment 
of VA improved pension benefits to him in the amount of 
$40,712.00.  In an April 1998 written statement, the veteran 
acknowledged that he had failed to report his receipt of SSA 
disability benefits to the VA upon the advice of his lawyer.  
In May 1998, the Committee waived $9,009.00 of the veteran's 
overpayment upon its finding that portion of the overpayment 
was created due to the VA's failure to promptly act after 
being informed of the veteran's receipt of SSA disability 
benefits.   

The veteran has not contested the remaining amount of the 
overpayment.  In light of this fact and given the veteran's 
acknowledgment that he knowingly withheld information as to 
his receipt of SSA disability benefits, the Board finds that 
the overpayment of VA improved pension benefits in the amount 
of $31,703.00 was solely the consequence of the veteran's own 
action and thus properly created.  


II.  Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. § 1.963(a) (1999).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (1999).  
The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

Any indication of bad faith will preclude waiver of recovery 
of an overpayment.  "Bad faith" denotes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  38 
C.F.R. § 1.965(b)(2) (1999).  

In an April 1998 Financial Status Report, (VA Form 20-5655), 
the veteran stated that "the reason I did not report the 
Social Security is, my lawyer advised me not to do so as he 
was filing for Workmen's Comp[ensation]" and "I thought 
that he knew best."  In his June 1998 notice of 
disagreement, the veteran advanced that his private attorney 
"set up his Social Security disability benefits."  The 
attorney told the veteran that he could draw both VA 
disability benefits and Social Security disability benefits 
"without any problem."  The veteran believed that he should 
not have to repay the overpayment given his significant 
physical disabilities and poor finances.  

The Board has reviewed the probative evidence including the 
veteran's statements on appeal.  The Board finds that there 
was bad faith on the veteran's part with an intent to retain 
his eligibility for improved VA pension benefits.  Although 
he was repeatedly informed in writing that the amount of his 
VA improved pension benefits was dependent upon an accurate 
assessment of his family's annual income and instructed to 
promptly report the receipt of all income from whatever 
source derived to the VA, he did not report that he was in 
receipt of SSA disability benefits.  The veteran advances 
that his private attorney specifically instructed him not 
inform the VA about his SSA disability benefits.  The Board 
finds that such an assertion, even if true, did not relieve 
the veteran of his responsibility to promptly report the 
receipt of all income from whatever source derived to the VA.  
The private attorney's erroneous instructions to the veteran 
and his subsequent reliance upon them does not alter the fact 
that the veteran's deliberately kept information as to his 
receipt of SSA disability benefits from the VA.  Indeed, it 
only emphasizes that the veteran's actions toward the VA were 
deliberate.  Therefore, the Board concludes that the 
veteran's actions constitute bad faith which precludes a 
waiver of recovery of the overpayment.  38 U.S.C.A. § 5302(c) 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.965(b)(2) (1999).  
The veteran's bad faith rests upon his intentional 
withholding of information rather than negligence as to his 
responsibility to report his change of income.  See Richards 
v. Brown, 9 Vet. App. 255 (1999).  Accordingly, a waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $31,703.00 is denied.  


ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $31,703.00 is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

